JUDGMENT

This petition for review of a decision of the National Labor Relations Board and the corresponding cross-application for enforcement were presented to the court and briefed and argued by counsel. The court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C. Cir. R. 36(b). It is
ORDERED AND ADJUDGED that the petition for review be denied and the cross-application for enforcement be granted.
The Board found that the Chinese Daily News violated Section 8 of the National Labor Relations Act on multiple occasions during the pendency of a challenge to an election to unionize the Chinese Daily News’s Monterey Park facility. The Chinese Daily News petitions for review of several, but not all, of these findings of violation. We conclude the Board’s decision was supported by substantial evidence and was reasonable.
The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. R. 41.